DETAILED ACTION

This action is in response to the arguments and amendments filed on 11/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12-13, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the common voltage signal used to switch the MEMs devices of claims 1, 2, 6, and 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 17, it’s not clear as to which location the time delay is being provided to and it’s not clear as to what defines the time delay, based on the limitation 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauder et al. (US Patent 7864491) in view of Ikehashi (US 2010/0126834) and Kwa (US .
 	Ikehashi discloses (see fig. 14) a first electrostatic (ESD) device (68) coupled in parallel to the plurality of MEMS devices between the RF electrode and ground (68 is connected in parallel with MEMS device 69. Note: when combined with Bauder et al., 68 would be connected in parallel to 12 and 44, which is between T2 and ground). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Bauder et al. to include the features of Ikehashi because it’s used as a protection means, which can increase operational efficiencies.  	Kwa discloses that an ESD device is an element that is positioned separate from a substrate (see paragraph 0009 which states that an ESD protection device is separate from a MEMS device).. 
Claims 2, 5-6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauder et al. (US Patent 7864491) in view of Dicarlo et al. (WO 2015/160723) and Kwa (US 2011/0068421). 	Regarding claim 2, as best understood, Bauder et al. discloses (see fig. 4-5A) a device, comprising: a plurality of micro-electromechanical systems (MEMS) devices (12, 44) connected in parallel between a first radio frequency (RF) electrode and a second RF electrode (parallel connection of 12 and 44 are between T2 and T1), wherein each of the plurality of MEMS devices is configured to be switched by a common voltage signal (switching signal for 12 and 44 is output from the same control circuit) and wherein the MEMS device is on a substrate (14). 	Bauder et al. does not disclose a first electrostatic discharge (ESD) device coupled between the second RF electrode and ground, wherein the ESD device is an element that is positioned separate from the substrate. 	Dicarlo et al. discloses (see fig. 17) a first electrostatic discharge (ESD) device (RF PORT 2 ESD protection) coupled between a second RF electrode and ground (connection between RF PORT 2 and ground). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Bauder et al. to include the features . 
Claims 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauder et al. (US Patent 7864491) in view of Dicarlo et al. (WO 2015/160723), Kwa (US 2011/0068421) and Ikehashi (US 2010/0126834). 	Regarding claim 3, as best understood, Bauder et al. does not disclose a second ESD device coupled in parallel to the plurality of MEMS devices between the first RF electrode and the second RF electrode. 	Ikehashi discloses (see fig. 14) an ESD device (68) coupled in parallel to the plurality of MEMS devices between the first RF electrode and the second RF electrode (68 is connected in parallel with MEMS device 69. Note: when combined with Bauder et . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicarlo et al. (WO 2015/160723) in view of Bauder et al. (US 2013/0207714) and Kwa (US 2011/0068421). 	Regarding claim 13, as best understood, Dicarlo et al. discloses (see fig. 17-18) a device, comprising: a first radio frequency (RF) electrode (RF PORT 1); a plurality of second RF electrodes (RF PORT 2 and 3), wherein a switch (switches with GATE NODES 4 and 5) is present between each second RF electrode and the first RF electrode (switches are between RF PORT 1 and RF PORT 2/3); a first electrostatic .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838